

	

		II

		Calendar No. 207

		109th CONGRESS

		1st Session

		S. 1682

		IN THE SENATE OF THE UNITED STATES

		

			September 12, 2005

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) introduced the

			 following bill; which was read the first time

		

		

			September 13, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To provide for reimbursement for business revenue lost as

		  a result of a facility being used as an emergency shelter for Katrina

		  Survivors.

	

	

		1.Reimbursement for lost

			 business revenue

			(a)Definitions

				(1)Disaster

			 periodThe term disaster period means, with respect

			 to any State that includes an area for which a major disaster has been declared

			 in accordance with section 401 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina, the

			 period beginning on the earliest date on which any area of the State was so

			 declared and ending on the latest date for which any such declaration of an

			 area of the State terminates.

				(2)Katrina

			 SurvivorThe term Katrina Survivor means an

			 individual who—

					(A)resides in an

			 area for which a major disaster has been declared in accordance with 401 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170) as a result of Hurricane Katrina; or

					(B)resided in an

			 area described in subparagraph (A) during the 7 days immediately preceding the

			 declaration of a major disaster described in subparagraph (A).

					(3)Major

			 disasterThe term major disaster has the meaning

			 given the term in section 102 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5122).

				(b)Reimbursement

			 for lost business revenue

				(1)In

			 generalNotwithstanding any other provision of law, subject to

			 subsection (c), the President shall reimburse an individual or entity that owns

			 or operates a facility used as an emergency shelter for Katrina Survivors for

			 100 percent of the business revenue lost as a result of cancellation of

			 revenue-raising events, as determined jointly by the President and the

			 individual or entity.

				(2)DisputesAny

			 dispute relating to the eligibility of lost revenue for reimbursement under

			 paragraph (1) shall be determined through binding arbitration in accordance

			 with the policies and procedures promulgated by the American Arbitration

			 Association applicable to private arbitration of disputes.

				(c)Period of

			 applicabilityThis section and the authority provided by this

			 section apply only to lost business revenue of a facility assisting Katrina

			 Survivors from a State during the disaster period of the State.

			

	

		September 13, 2005

		 Read the second time and placed on the

		  calendar

	

